 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 1 of 36 PageID: 1



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

SHELLEY L. STANGLER, P.C.
155 MORRIS AVENUE, 2ND FLOOR
SPRINGFIELD, NJ 07081
PHONE (973) 379-2500 FAX (973) 379-0031
Attorney for Plaintiff
Attorney ID#: 023191987
________________________________________________
 NICHOLAS F. GARREFFI,                                    )
                                                          )
                         Plaintiff,                       )          CIVIL ACTION
            -vs-                                          )
                                                          )            CASE NO:
 MARCUS O. HICKS, ESQ., COMMISSIONER OF )
 THE NEW JERSEY STATE DEPARTMENT OF )
 CORRECTIONS, in his official and individual )                  COMPLAINT, JURY DEMAND,
 capacities, FORMER NORTHERN STATE PRISON )                   DEMAND TO IDENTIFY JOHN DOE
 WARDEN STEVEN JOHNSON, in his official and )                  DEFENDANTS, AND DEMAND TO
 individual        capacities,      “JOHN          DOE” )          PRESERVE EVIDENCE
 ADMINISTRATOR of the NORTHERN STATE )
 PRISON, in his official and individual capacities, )
 CORRECTIONS OFFICER ALLEN, in his official )
 and individual capacities, SGT. HAMLETT, in his )
 official     and      individual     capacities     and )
 CORRECTIONS OFFICERS JOHN DOES 1-10, in )
 their official and individual capacities,       (as yet )
 unidentified persons or corrections officers acting in )
 their official and individual capacities involved in the
 oversight, management, monitoring, supervision and
 care over GARREFFI and/or who had personal
 involvement in the incident alleged in the complaint),

                            Defendants.______________


       Plaintiff, NICHOLAS F. GARREFFI, as and for his complaint against Defendants,

MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY STATE

DEPARTMENT OF CORRECTIONS, in his official and individual capacities, FORMER

NORTHERN STATE PRISON WARDEN STEVEN JOHNSON, in his official and

individual capacities, “JOHN DOE” ADMINISTRATOR of the NORTHERN STATE

PRISON, in his official and individual capacities, CORRECTIONS OFFICER ALLEN, in
 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 2 of 36 PageID: 2




his official and individual capacities, SGT. HAMLETT, in his official and individual

capacities and CORRECTIONS OFFICERS JOHN DOES 1-10, in their official and

individual capacities, (as yet unidentified persons or corrections officers acting in their

official and individual capacities involved in the oversight, management, monitoring,

supervision and care over GARREFFI and/or who had personal involvement in the incident

alleged in the complaint), alleges as follows:

                                      PARTIES

        1. At all relevant times herein, Plaintiff, NICHOLAS F. GARREFFI (“GARREFFI”

or “Plaintiff”), was and is an inmate under the custodial care of the State of New Jersey,

Department of Corrections, and currently incarcerated at South Woods State Prison, operated by

the New Jersey State Department of Corrections (“DOC”) and located at 215 S. Burlington

Road, Bridgeton, New Jersey 08302..

       2.      At all relevant times herein Defendant, MARCUS O. HICKS, ESQ. (“HICKS”),

sued in his official and individual capacities, was the Commissioner of the New Jersey State

Department of Corrections or Acting Commissioner with a place of business at Whittlesey Road,

Trenton, Mercer County, New Jersey 08625, acting under color of law and within the scope of his

employment, who was the chief supervisory official and executive of the DOC, with direct

responsibility for development, promulgation, and implementation of policies and procedures

relating to the custody and care of prisoners housed at all correctional facilities within the DOC,

including Northern State Prison (“NSP”); policies and procedures relating to the supervision,

hiring, firing, disciplining, training and oversight of corrections officers employed by NSP; and

ensuring that Corrections Officers adhere to all Attorney General Guidelines and laws, including

but not limited to the United States Constitution and the New Jersey State Constitution.



                                                 2
 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 3 of 36 PageID: 3




        3.   At all relevant times herein Defendant, STEVEN JOHNSON (“JOHNSON”), sued

in his official and individual capacities, was the Warden of the NSP with a principal place of

business at 168 Frontage Road, Newark, New Jersey 07124, acting under color of law and within

the scope of his employment, who was responsible for operations as well as the custody and care

of inmates housed at NSP; the development, promulgation, and implementation of policies and

procedures relating to the custody and care of prisoners housed at NSP and the supervision,

hiring, firing, disciplining, training and oversight of corrections officers employed by NSP, in

particular having the duty to ensure that policies relating to the use of force and provision of

medical care were enforced.

       4.      At all relevant times herein defendant “JOHN DOE” ADMINISTRATOR

(“THE ADMINISTRATOR”), sued in his official and individual capacities, was an

Administrator of the the NSP with a principal place of business at 168 Frontage Road, Newark,

New Jersey 07124, acting under color of law and within the scope of his employment, who was

responsible for operations as well as the custody and care of inmates housed at NSP; the

development, promulgation, and implementation of policies and procedures relating to the

custody and care of prisoners housed at NSP and the supervision, hiring, firing, disciplining,

training and oversight of corrections officers employed by NSP, in particular having the duty to

ensure that policies relating to the use of force and provision of medical care were enforced.

       5.      At all relevant times herein CORRECTIONS OFFICER ALLEN (“ALLEN”),

sued in his official and individual capacities, was a Corrections Officer on duty at NSP on

November 18, 2018, responsible for the custody and care of prisoners housed at NSP, including

plaintiff GARREFFI .




                                                 3
 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 4 of 36 PageID: 4




        6.      At all relevant times herein SGT. HAMLETT (“HAMLETT”), sued in his

official and individual capacities, was a supervising Sergeant on duty at NSP on November 18,

2018, responsible for the custody and care of prisoners housed at NSP; supervising, disciplining,

training and overseeing Corrections Officers employed by the NJSP; and ensuring that

Corrections Officers abide by policy relating to the use of force and provision of medical care

        7.      CORRECTIONS OFFICERS JOHN DOES 1-10, in their official and

individual capacities are as yet unidentified persons or corrections officers acting in their official

and individual capacities involved in the oversight, management, monitoring, supervision and

care over GARREFFI and/or who had personal involvement in the incident alleged in the

complaint).

        8.      HICKS, JOHNSON and THE ADMINISTRATOR may be referred to

collectively as the “POLICY MAKER DEFENDANTS.”

                                      II. NATURE OF THE ACTION

        9.     GARREFFI institutes this action for compensatory and punitive damages for the

violation of both federal and state constitutional rights and pendent state claims in the use of

excessive force by corrections officers at the Northern State Prison on November 18, 2018, force

that was arbitrary, capricious, brutal, and lacking in any justification or need to control or

maintain safety at the jail.

        10.      Plaintiff further brings this action to recover damages for the violation of both

federal and state constitutional rights and pendent state claims for the failure to provide proper

medical attention.

        11.     Plaintiff      also    seeks   to   recover   damages   for   the   POLICYMAKER

DEFENDANTS’ deliberate indifference to the constitutional rights of Plaintiff evidenced by their



                                                      4
 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 5 of 36 PageID: 5




toleration and acquiescence of the use of random, unjustified and excessive force and in their

failure to ensure that subordinates provided appropriate medical care to inmates as well as their

failure to properly hire, train, supervise and discipline corrections officers, many of whom have a

history of abusing prisoners, as documented in prior lawsuits and, on information and belief,

Internal Affairs investigations.

       12.      The unlawful actions and conduct of the defendants evidenced a depraved and

deliberate indifference to the clearly established constitutional rights of GARREFFI, protected

and secured by the provisions of the First, Fourth, Fifth, Eighth and Fourteenth Amendments to

the United States Constitution and under the laws of the United States, brought pursuant to the

Civil Rights Act, Title 42 of the United States Code, § 1983.

       13.      This action is also brought pursuant to the New Jersey Civil Rights Act, Title 10

of the New Jersey Statutes for violations under the New Jersey Constitution, Article 1, §1, as

well as state causes of action sounding in negligence, assault/battery, intentional infliction of

emotional distress and civil conspiracy.

       14.      As a direct and proximate result of the constitutional violations and negligence

GARREFFI suffered severe injuries, including but not limited to multiple rib fractures, a

collapsed lung, pneumothorax and hemothorax, back injuries, bruising and contusions around the

chest, head and back, along with post-traumatic stress disorder and emotional distress requiring

counseling and mental health services at the correctional facility.

                                       III. JURISDICTION

       15.      This Court has jurisdiction pursuant to Title 28 of the United States Code,

§§1331, 1332, 1343 (2), 1343 (3), 1343 (4), and Title 42 of the United States Code, Section 1983,

as well as pendent jurisdiction under 28 U.S.C. §1367 to adjudicate Plaintiff’s causes of action on



                                                  5
 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 6 of 36 PageID: 6




the state and common law claims.

       16.     In addition, Plaintiff seeks attorney’s fees and costs pursuant to 42 U.S.C. §1988

for his federal claims and N.J.S.A. 10:5-27.1, N.J.S.A. 10:6-2(c) and N.J.S.A. 34:19-5(c) for his

state law claims.

       17.     Venue is properly laid in the United States District Court of the District of New

Jersey pursuant to Title 28, United States Code §1391 (b) in that all of the acts complained of

herein occurred in this District and each and every Defendant is a citizen of, resides in or is a

public entity of the State of New Jersey and domiciled within this district.

       18.    The matter in controversy herein involves, exclusive of interest, an amount in

excess of $75,000.

       19.   On or about January 16, 2019, GARREFFI filed a Notice of Claim under the Tort

Claims Act, N.J.S.A. Title 59. Six (6) months have elapsed since the filing of the Notice of Claim

without adjustment or resolution of the claim.

                                IV. FACTUAL ALLEGATIONS

       20.      In 2017 the 43 year old male plaintiff was convicted of vehicular homicide and

incarcerated at the DOC’s facility in Newark, Northern State Prison (“NSP”).

       21.      Plaintiff had been transferred to Administrative Segregation (“Ad Seg”) for four

(4) months for drug use; plaintiff was psychologically impaired and turned to drugs after being

held responsible for the death of a girl and was unable to be with his wife and three (3) children.

       22.      Ad Seg allows very limited access outside the cell with one of the only outlets

being recreation privileges once a week for an hour.

       23.      The regular guard assigned to GARREFFI, defendant OFFICER ALLEN,

purposefully, maliciously and regularly denied GARREFFI his recreation and skipped his cell



                                                  6
 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 7 of 36 PageID: 7




when those inmates in Ad Seg were allowed out.

        24.   When GARREFFI again asked, as he had done several times before to be allowed

his recreation, saying to OFFICER ALLEN “why are you skipping over me,” OFFICER

ALLEN stated “It’s none of your business I can do whatever I want.”

        25.   The recreation hour was generally between 5 and 6 pm in the evening,

GARREFFI would never or rarely be let out but the guards, including OFFICER ALLEN,

would mark it off in the log or book that GARREFFI had been to recreation, when in fact he had

not.

        26.   Several guards would curse at GARREFFI and make racial statements about how

he, GARREFFI was White. The guards cursing at him were Black or Hispanic.

        27.   On November 18, 2018 at or near the time for recreation OFFICER ALLEN

refused to permit GARREFFI out for recreation and an argument ensued.

        28.   About 15-20 minutes later another guard came to the cell and told GARREFFI

that “you better call Allen back here and apologize.” At that point the guard, name unknown,

opened the cell door and GARREFFI came to the front of the cell and put his hands out for

cuffing.

        29.   The guard was screaming “come cuff up.”

        30.   At all relevant times herein GARREFFI had a cell mate, Justin Dolci, who

witnessed some of the events and heard some of them. Dolci later gave a statement to the Special

Investigation Unit (“SID”) investigating the assault detailed below and was transferred to another

jail.

        31.   Defendant OFFICER ALLEN then takes GARREFFI off the unit and brings him

into a room where about ten (10) guards are standing. ALLEN shuts the door behind him.



                                                7
 Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 8 of 36 PageID: 8




GARREFFI remains in handcuffs.

       32.    Defendant SGT. HAMLETT is in or by the room. Plaintiff cannot identify any of

the other officers other than ALLEN. SGT. HAMLETT is keeping the door shut.

       33.    Plaintiff GARREFFI was terrified but initially thought that the corrections officers

including the two (2) identified defendants were just trying to scare him.

       34.    Then an officer, believed to be OFFICER ALLEN started punching him.

GARREFFI went to the floor but was picked up and held against the wall so the guards could

keep punching him. He was punched and kicked about the head, chest and back. There were

about ten (10) corrections officers either watching or actively punching and assaulting plaintiff.

       35.    OFFICER ALLEN had gloves on and GARREFFI believes that ALLEN served

the first punch with the gloves. The gloves had special inserts to make the punches harder and

ALLEN, among other officers, started to break GARREFFI’s ribs.

       36.    Either ALLEN or other guards began kicking GARREFFI with their knees as he

was held up by guards in place so that the officers could keep punching and kicking him.

       37.     The cell mate Jason Dolci was outside of the room but could hear the beating.

       38.    During the beating, assault, kicking and punching SGT. HAMLETT was

overheard by plaintiff and Dulci as saying “keep it down, keep it down.”

       39.    After the assault, which took several minutes, the guards, incuding OFFICER

ALLEN and SGT. HAMLETT, brought plaintiff back to his cell and proceeded to trash the cell

and/or had trashed the cell during the beating. Everything in the cell was ruined and destroyed,

with a bible thrown in the toilet, things ripped out, and whatever plaintiff had from commissary

was dumped all over the place.

       40.    Plaintiff GARREFFI was in severe pain and told his bunkmate he was having



                                                 8
    Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 9 of 36 PageID: 9




trouble breathing and that his chest area hurt badly.

          41.   The guards responsible for the beating, the trashing of the cell, and all guards with

knowledge of the incident, including OFFICER ALLEN and SGT. HAMLETT, failed and

refused to provide any medical attention to plaintiff after the beating, and left him in his cell.

          42.   At no time relevant hereto had plaintiff threatened any guards, resisted any

commands by any guards, or failed to comply with any directives by any guards.1

          43.   At no time were the actions by the guards warranted or necessary to control the

inmate population or were needed to effectuate safety, protocol or control over the jail.

          44.   Plaintiff’s cell mate began banging on the cell door for help and other inmates also

begin screaming and requesting aid for GARREFFI.

          45.   Finally after over an hour or more a Lieutenant, unidentified, comes and brings

GARREFFI to the medical infirmary. On the way Plaintiff was told not to say he had been

beaten and assaulted, but to say that he fell.

          46.   Plaintiff did tell the nurse that he fell, as all the guards involved in the incident were

all standing in the room with the nurse. Upon information and belief, the nurse said privately that

GARREFFI had in fact been assaulted.

          47.   Plaintiff was not taken to the hospital until the next day, about 24 hours after the

assault occurred. The St. Francis Hospital records state in various notations that plaintiff had

either fallen or was subjected to an assault.

          48.   Plaintiff was diagnosed and suffered as a direct and proximate result of the beating

and assault by OFFICER ALLEN, SGT. HAMLETT and several as yet unidentified corrections

officers at NSP multiple rib fractures, a hemothorax, a pneumothorax, bruised kidney, and



1
    The word “guard” is interchangeable and synonymous with “correction officer.”
                                                    9
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 10 of 36 PageID: 10




nerve/disc pathology to his back. He was hospitalized from November 20, 2018 at 8:15pm to

November 25, 2018.

       49.    Plaintiff and his cell mate Jason Dorci gave interviews to SID who conducted an

investigation into the incident.    The results of same have never been released to plaintiff

GARREFFI or counsel.

       50.    Plaintiff was later transferred to South Woods State Prison.

       51.    Plaintiff continues to need treatment for his injuries which has not been

forthcoming despite numerous efforts to obtain treatment by requesting same from the jail staff at

South Woods State Prison.

                                          FIRST COUNT
                              42 U.S.C. §§ 1983 - individual liability

       52.     Plaintiff repeats and realleges each and every paragraph contained in the

Complaint and incorporates same as if set forth fully herein at length.

       53.     GARREFFI had a right under the Fourth Amendment of the United States

Constitution to be free from and protected from the use of excessive force.

       54.     GARREFFI, as a convicted incarcerated person, had a right under the Fourteenth

and Eighth Amendments of the United States Constitution to receive adequate medical care and

to be free from cruel and unusual punishment.

       55.     GARREFFI had a right under the First Amendment to the United States

Constitution to be free of harassment and the use of excessive force in retaliation for complaining

about wanting his recreation time; he also had a First Amendment right to access to the courts

without impediment in the failure to identify defendants.

       56.     GARREFFI had a liberty interest in bodily integrity protected by the Due Process

Clauses both substantive and procedural of the Fifth and Fourteenth Amendments of the United

                                                 10
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 11 of 36 PageID: 11




States Constitution.

        57.    The aforementioned rights under the First, Fourth, Fifth, Eighth and Fourteenth

Amendments of the United States Constitution were each clearly established as of November 18,

2018.

Constitutional Violations by the POLICY MAKER DEFENDANTS

        58.    At      all   relevant   times   herein   defendants   HICKS,     JOHNSON,    THE

ADMINISTRATOR and JOHN DOES 1-10, their employees, agents and representatives were

acting under color of law under the state and federal constitutions, laws, charters, ordinances,

rules, regulations, customs, usages and practices of the State of New Jersey and its agency the

DOC.

        59.    At all relevant times defendant OFFICERS ALLEN and SGT. HAMLETT were

acting under color of law under their authority as state corrections officers.

        60.     These three (3) POLICYMAKER DEFENDANTS HICKS, JOHNSON, THE

ADMINISTRATOR and JOHN DOES 1-10, knew, should have known, and were on notice of

an unofficial policy, practice or custom which permitted the unimpeded, undisciplined and

unremediated use of random excessive force and as well as the failure to provide medical

attention to inmates under their care, custody and control and condoned, tolerated or acquiesced to

such misconduct.

        61.    There are multiple examples showing a history of the use of excessive force in

DOC facilities both before and after the incident pled in this Complaint, known to the

POLICYMAKER DEFENDANTS.

        62.    On July 13, 2010, Sgt. Kevin Newsom attacked inmate Bradley Peterson being

housed at the New Jersey State Prison by cracking him over the head several times with an



                                                   11
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 12 of 36 PageID: 12




expandable metal baton while Peterson was handcuffed, shackled and offering no resistance.

Thereafter, Newsom directed his subordinate officer, SCO Israel, to write his Special Custody

Reports in such a way that Newsom’s misconduct would not be exposed. On January 9, 2013,

Peterson filed suit, civil action No. 11-2594 (FLW).

       63.     Although administrative charges were filed against Newsom who was terminated,

the other involved corrections officers suffered no consequences, which further emboldened them

to use excessive force on inmates.

       64.     In Stokes v. Lanigan, 2012 WL 4662487 (D.N.J. 10/2/12), Jacquar Stokes sued the

prior Commissioner of the DOC and others for threats made by corrections officers as well as

insufferable prison conditions, putting HICKS, JOHNSON and THE ADMINISTRATOR on

notice of misconduct within the state prison system, including NSP.


       65.     In 2017 a lawsuit against the prior DOC Commissioner and the DOC, 2017 WL

1050581 (D.N.J. 2017) put DOC officials on notice of allegations by Abdur-Raheem regarding a

2015 incident involving several violations of civil rights including the fabrication of disciplinary

proceedings and assault by corrections officers.

       66.     On October 13, 2016, the DOC issued a Preliminary Incident Report documenting

the excessive use of force on Andrew Nance, an inmate at New Jersey State Prison by a

corrections officer. On June 16, 2017, Nance filed suit in the Superior Court of New Jersey,

Docket No. MER-L-1209-17, against DOC corrections officers, which include allegations that a

guard knocked him to the floor, kicked and struck him with batons causing fractured ribs,

lacerations to his face and scalp, and bruises and abrasions to his arms, legs, torso and head.

       67.    An investigation conducted by Director Bonnie Kerness, Rachel Frome, Marshall

Rountree, Jean Ross, Esq. and Lydia Thornton of the Prison Watch Community Oversight


                                                   12
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 13 of 36 PageID: 13




Initiative shows that on August 11, 2016, a New Jersey State Prison inmate was physically

assaulted by a correction officer while other correction officers looked on.

         68.   The Prison Watch Community Oversight Initiative published its report in its March

2017 issue.    This report sets forth numerous instances of abuse, including the use of excessive

force and the failures to provide medical attention:

   a).     Sexual assault is rampant at the Edna Mahon Correctional Facility for Women. In

   addition, there are currently several cases in suit involving sexual assault at this facility. See,

   Brown Marianne v. State of New Jersey, MER-L-000503-18, a class action complaint.

   b). On November 1, 2016 a prisoner at New Jersey State Prison on constant watch to prevent

   suicide was challenged to a fight by a corrections officer who, along with other corrections

   officers, assaulted the inmate without provocation.

   c) Prisoners report that “assaults by corrections officers are often covered up, by causing

   calling a suicide code to justify entering a cell without supervision by a Sgt., assaulting a

   prisoner and then issuing an assault code to justify the prisoner-victims injuries...”

   d) On November 4, 2016 corrections officer Daniel was accused of assaulting an inmate by

   punching him in the face; the inmate remains constantly in pain at the New Jersey State

   Prison.

   e) On November 8, 2016 a case of excessive force at the Northern State Prison is noted by an

   inmate who had served his 30 year sentence and was beaten by one or more guards and taken

   to the infirmary.

   f)     On November 14, 2016 a report of sexual assault by officers in Ad Seg was made

   emanating out of Northern State Prison.

   g) On November 14, 2016 a report was made regarding the failure to provide medical



                                                 13
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 14 of 36 PageID: 14




   attention to an inmate suffering from seizures who also stated that he “watched inmates get

   stomped out by the [guards] various times in here and most of these nurses and doctors will

   cover the stuff up;” at Northern State Prison.

   h) It was reported that there are frequent assaults on prisoners at Bayside Prison, racial

   discrimination and a carefully cultivated culture of fear and retaliation for complaints.

   i) On November 22, 2016 a report of prior rape and the failure to provide psychiatric medical

   attention was made by an inmate at the Central Reception Assignment Facility (CRAF).

       69.       On December 13, 2016, Victor Razumov sued a number of Defendants

associated with the New Jersey State Prison (“NJSP”), including the State of New Jersey, the

DOC, the NJSP, and several administrators as well as the prior DOC Commissioner Gary Lanigan

in the District of New Jersey for excessive use of force, failure to provide adequate surveillance of

Razumov (who suffered from mental illness), and failure to provide adequate supervision,

training, and discipline over Corrections Officers resulting in the loss of both eyes, incidents that

occurred in December 2014. See Civil Action No. 3:16-cv-9221 (BRM/TJB).                 Counsel for

GARREFFI herein represents Razumov.

       70.      In or about 2017, Gary Lanigan and a DOC jail administrator were sued in the

District of New Jersey by Steven Grieco, an inmate housed alone in Ad Seg at the NJSP, in

connection with serious head injuries inflicted on him by NJSP Corrections Officers on March

23, 2015, Civil Action No. 15-7881 (FLW).

       71.     On January 6, 2019 inmate Anthony Fontanez was brutally beaten by several

suited up corrections officers without cause or provocation at Northern State Prison after

complaining about having his room trashed by corrections officers.        Fontanez suffered severe

fracture to his ankle requiring surgery. A Notice of Claim has been filed by counsel representing



                                                 14
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 15 of 36 PageID: 15




 GARREFFI herein.

        72.    Fontanez was again beat up by guards at South Woods State Prison after being

transferred from Northern State Prison for complaining about several conditions of confinement in

October 2020; he was sent to New Jersey State Prison for lockdown in Ad Seg without any basis

and is appealing that decision. Notice of Claim remains pending by counsel who also represents

GARREFFI.

        73.    On December 1, 2016 inmate David Goodall was brutally beaten at New Jersey

State Prison without cause or provocation by several corrections officers who fractured his jaw

requiring surgery, among other injuries after Goodall complained about a food tray. A Complaint

has been filed by counsel representing GARREFFI herein, civ. action no. 3:18-cv-16588.

        74.    A Utube video dated February 25, 2009 uploaded on June 24, 2016 shows on

camera surveillance New Jersey correctional officers assaulting an inmate without cause or

provocation.

        75.    On May 22, 2020 inmate Michael Martinez was brutally beaten at Bayside State

prison by corrections officers without cause or provocation. A notice of claim has been filed by

counsel representing GARREFFI herein.

        76.      On October 11, 2020 inmate Tyler Chainey was brutally beaten suffering eye and

 other injuries without cause or provocation at South Wood State Prison. Notice of Claim

 remains pending by counsel representing GARREFFI herein.

        77.    Many other complaints regarding abuse of inmates in the DOC system have been

 made. Notice of the use of excessive force has been given by claims brought by Lester Alford, a

class action lawsuit by seven (7) prisoners in the 2008 time frame against Governor Corzine and

Administrator Michelle Ricci; a June 2010 movie of abuse in New Jersey state prisons and a



                                               15
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 16 of 36 PageID: 16




“Collection of Testimonies of Torture in New Jersey Prisons” by the American Friends Service

Committee in February 2015, among many complaints and claims and lawsuits.

       78.     The abuse within the DOC system over the last decade or more is well documented

and continues unabated.

       79.     Defendants HICKS, JOHNSON and THE ADMINISTRATOR had a duty under

the state and federal constitution to ensure the safety and welfare of the inmates under their

custodial care and provide them with an environment that maintained their right to be free of

harm; this included the duty to protect the safety of any inmate and intervene to prevent harm

where necessary.

       80.     Defendants HICKS, JOHNSON and THE ADMINISTRATOR, despite

knowledge and notice of the use of excessive force, prison abuse and the failure to provide

medical attention and treatment, have failed and refused to remediate these problems despite clear

knowledge that the failure to do so would be and has been substantially certain to lead to severe

harm to the inmates under their care, custody and control, including plaintiff GARREFFI.

       81.     Defendants HICKS, JOHNSON and THE ADMINISTRATOR, despite being

on notice repeatedly of the use of excessive force, abuse and the failure to provide medical

attention where needed across the DOC jail facilities, had a duty and obligation to investigate

these allegations, commence internal affairs (“SID”) investigations, and thereafter provide

adequate training, supervision and discipline to the involved corrections officers in order to

correct this misconduct, which did not occur.

       82.     Defendants HICKS, JOHNSON and THE ADMINISTRATOR permitted,

allowed, maintained and ratified a practice, custom and/or policy of failing to train, discipline and

supervise corrections officers, including defendants ALLEN and SGT. HAMLETT on the use of



                                                 16
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 17 of 36 PageID: 17




force, excessive and unjustified force and the circumstances requiring the need for immediate

medical attention necessary to protect the safety and welfare of the prison population, including

plaintiff GARREFFI.


       83.     Defendants HICKS, JOHNSON and THE ADMINISTRATOR failed to

implement and enforce policies, procedures and protocols necessary to properly train and

supervise their subordinates, including defendants ALLEN and SGT. HAMLETT in the use of

force, the provision of medical attention and the need to avoid abuse and to make sure that such

policies, procedures and protocols would be effective in avoiding misconduct, and to ferret out

misconduct.

       84.     At all relevant times herein Defendants HICKS, JOHNSON and THE

ADMINISTRATOR were responsible for the conduct and oversight of corrections officers,

including defendants OFFICER ALLEN and SGT. HAMLETT.

       85.     Defendants HICKS, JOHNSON and THE ADMINISTRATOR acted with

deliberate and conscious indifference to plaintiffs’ constitutional rights which violations arose out

of a pattern, custom, policy or practice of said defendants in allowing and permitting the use of

random, unjustified and excessive force and the failure to provide medical attention, among other

abuses without discipline or remediation, and in violating the Attorney General’s own guidelines

pertaining to the use of force as well as internal DOC and NSP guidelines and protocol relating to

the use of force and the provision of medical attention, knowing with substantial certainty that

such conduct would lead to harm and injuries to inmates, including plaintiff GARREFFI herein.

       86.     Defendants HICKS, JOHNSON and THE ADMINISTRATOR acted with

deliberate and conscious indifference to plaintiffs’ constitutional rights which violations arose out

of a pattern, custom, policy or practice of said defendants in the failing to enact, enforce or


                                                 17
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 18 of 36 PageID: 18




implement policies and procedures on the use of force and the provision of medical attention,

which failure would be known by these defendants to be substantially certain to lead to harm and

injury to inmates, including plaintiff GARREFFI herein.

       87.     The failure to discipline and conduct proper Internal Affairs reviews for those

officers evidencing misconduct in the use of force and the provision of medical attention

evidences deliberate indifference to the likelihood of substantial harm to inmates at the NSP,

including GARREFFI herein.

       88.     The    direct   actions    of   defendants     HICKS,      JOHNSON      and   THE

ADMINISTRATOR in failing to train, supervise, monitor and discipline corrections officers

using excessive force and failing to provide medical attention, as well as the failure to enact,

propound and/or enforce necessary policy to avoid harm was deliberately indifferent to the

constitutional rights of plaintiff GARREFFI, and deprived him of his constitutional due process

rights, rights to be free of unlawful seizure, rights of free speech and rights to bodily integrity

under the First, Fourth, Fifth, Eighth and Fourteenth Amendments to the United States

Constitution to be vindicated under 42 U.S.C. §1983.

       89.     In addition, the POLICYMAKER DEFENDANTS have not released or provided

the names of all the officers involved in the beating, assault and incident.

       90.     The POLICYMAKER DEFENDANTS remain under a legal duty to release,

provide and identify these officers and their failure to do so constitutes a conspiracy of

constitutional dimension under relevant law.

       91.     Plaintiff may bring, and herein alleges, a conspiracy to cover up and deny Plaintiff

GARREFFI his First Amendment right to access to the courts by failing to identify each officer




                                                 18
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 19 of 36 PageID: 19




involved in all incidents and events, including the subject beating and failure to provide medical

attention, as well as the failure to give plaintiff his recreation rights.

        92.     The     POLICYMAKER             defendants      HICKS,       JOHNSON       and    THE

ADMINISTRATOR know the identities of these officers and, despite being put on notice with a

Notice of Claim, have failed and refused to provide those identities.

        93.     The failure to produce and identify these defendants as well as the results of the

SID investigation and the investigation itself leaves Plaintiff without the ability to name and

timely sue said defendants, amounting to a conspiracy of which each individual

POLICYMAKER DEFENDANT has taken part and for which each POLICYMAKER

DEFENDANT is aware.

        94.     The persons to be identified include the Administrator(s) of Northern State Prison

as of and including November 18, 2018.

        95.     The defendants HICKS, JOHNSON and THE ADMINISTRATOR came to a

mutual agreement, either express or implied, to perform acts that violated GARREFFI’S federal

constitutional rights, specifically to fail to release and provide the identities of all actors involved

in the initial refusal to give Plaintiff his recreation rights and falsely certifying that he had been

permitted that privilege; engaged in the beating and those who failed to to provide medical

attention.

        96.     The members of this conspiracy took steps in furtherance of this agreement.

        97.    The conspiracy was developed with deliberate indifference to deprive GARREFFI

of his federal constitutional rights.

        98.     The foregoing acts of failure to train, supervise, discipline, as well as the failure to

promulgate and enforce policy and to engage in a conspiracy to deny Plaintiff his right to



                                                    19
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 20 of 36 PageID: 20




effectively identify and pursue each and every state employee involved in the subject events

deprived Plaintiff of his rights privileges and immunities secured by the Constitution and laws of

the United States.

          99.   In particular, defendant MARCUS O. HICKS, ESQ, as the Acting Commissioner

of the DOC, was apprised of all adverse events at the DOC facilities on a regular basis, including

complaints and statistics regarding the use of excessive force and complaints regarding failures in

medical attention.

          100. MARCUS O. HICKS, ESQ. was at all relevant times aware and had specific

knowledge of overall complaints of abuse, use of force and lack of medical attention complaints

both from his aides and officials at the DOC and the media including the Star Ledger, who did a

detailed study into suicides and abuse throughout the DOC jail system pre-dating the subject

events.

          101. MARCUS O. HICKS, ESQ. has convened meetings to review allegations of

abuse throughout the DOC system, including the use of excessive force at NSP, but failed to see

to it that these problems were properly dealt with and remediated.

          102. The problems with respect to the use of random, arbitrary, excessive and brutal

force continue to occur with regularity despite Cmmr. HICK’s knowledge and even SID

investigations pertaining to same. The Chainey, Martinez and Fontanez cases cited above are

perfect examples.

          103. In addition, MARCUS O. HICKS, ESQ., has failed and refused to identify and

release the names of all the officers involved in the beating, initial denial of recreation privileges

and the failure to provide medical attention, as well as to identify the Chief Administrator of

Northern State Prison.



                                                 20
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 21 of 36 PageID: 21




       104.    STEVEN JOHNSON was the Warden upon information and belief at the

Northern State Prison at all relevant times with direct contact with his captains and lieutenants

responsible for maintaining order and safety at NSP.

       105.    JOHNSON also at all relevant times was aware and had specific knowledge of

overall complaints of abuse, use of force and lack of medical attention complaints both from his

aides and administrators at NSP, from his direct contact with the inmate population and reporting

from SID, as well as from the media including the Star Ledger, who did a detailed study into

suicides and abuse throughout the DOC jail system pre-dating the subject events.

       106.    Despite his vast knowledge of continued and chronic problems and wrongdoing by

corrections officers at NSP, JOHNSON failed to do anything about it.

       107.    The problems with respect to the use of random, arbitrary, excessive and brutal

force continue to occur with regularity despite JOHNSON’S knowledge and even SID

investigations pertaining to same.

       108.    In addition, JOHNSON has failed and refused to identify and release the names of

all the officers involved in the beating, initial denial of recreation privileges and the failure to

provide medical attention, as well as failing and refusing to identify the chief administrator for

NSP.

       109.    THE ADMINISTRATOR for NORTHERN STATE PRISON also at all

relevant times was aware and had specific knowledge of overall complaints of abuse, use of force

and lack of medical attention complaints both from his aides and officials at NSP, from his direct

contact with the inmate population and reporting from SID, as well as from the media including

the Star Ledger, who did a detailed study into suicides and abuse throughout the DOC jail system

pre-dating the subject events.



                                                21
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 22 of 36 PageID: 22




       110.    Despite his/her vast knowledge of continued and chronic problems and

wrongdoing by corrections officers at NSP, THE ADMINISTRATOR failed to do anything

about it.

       111.    The problems with respect to the use of random, arbitrary, excessive and brutal

force continue to occur with regularity despite THE ADMINISTRATOR’S knowledge and even

SID investigations pertaining to same.

       112.    All of the POLICYMAKER DEFENDANTS knew that OFFICER ALLEN and

SGT. HAMLETT had complaints against them for misconduct and failed to do anything about it,

leading to the abject failures of policy and constitutional rights alleged herein.

       113.    The failure to discipline, retrain or terminate OFFICER ALLEN and SGT

HAMLETT or any of the other involved officers upon learning of the subject incident evidences

a grave indifference to the constitutional rights of plaintiff GARREFFI.

Constitutional Violations by Defendants OFFICER ALLEN and SGT. HAMLETT

       114.    OFFICER ALLEN was a direct participant in the beating, retaliated against

Plaintiff GARREFFI for complaining about not obtaining his recreation privileges, failed to

provide medical attention after beating plaintiff up and has failed to release the names of his

fellow officers involved in these events, including the beating, of which ALLEN has personal

knowledge.

       115.     SGT HAMLETT was a direct participant in the beating, retaliated against

Plaintiff GARREFFI for complaining about not obtaining his recreation privileges, failed to

provide medical attention after beating plaintiff up and has failed to release the names of his

fellow officers involved in these events, including the beating, of which SGT. HAMLETT has

personal knowledge.



                                                  22
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 23 of 36 PageID: 23




       116.     Any officer engaged in this wrongdoing would know that he is violating the clearly

established rights of the plaintiff.

       117.     Each of these defendants individually knew that beating plaintiff unprovoked

without any need to control the prison population or stop violence is a clearly established

violation of the Fourth and Fourteenth Amendments.

       118.     Each of these defendants individually knew that retaliation against plaintiff for

complaining about lack of recreation would be a violation of clearly established rights to free

       119.     Each of these defendants individually knew that failing to provide needed medical

attention after fracturing plaintiff’s ribs and causing a collapsed lung would be a violation of

clearly established rights to be free from cruel and unusual punishment under the Eighth and/or

Fourteenth Amendment and/or a violation of due process under the Fifth and Fourteenth

Amendments.

       120.     Each of these defendants individually knew that covering up and not identifying all

persons involved in the beating, retaliation and failure to provide medical attention would be a

violation of a clearly established right under the First Amendment to access to the courts and

constitutes a conspiracy to cover up the facts of the incident(s).

       121.     As a direct and proximate result of the violation of constitutional rights as

aforedescribed by defendants HICKS, JOHNSON, THE ADMINISTRATOR, OFFICER

ALLEN, SGT. HAMLETT and JOHN DOES 1-10, plaintiff NICHOLAS F. GARREFFI has

sustained serious, severe, and permanent personal and psychological injuries.

       122.     WHEREFORE, Plaintiff           NICHOLAS F. GARREFFI demands judgment

against defendants MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY

STATE DEPARTMENT OF CORRECTIONS, in his official and individual capacities,



                                                  23
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 24 of 36 PageID: 24




FORMER NORTHERN STATE PRISON WARDEN STEVEN JOHNSON, in his official

and individual capacities, “JOHN DOE” ADMINISTRATOR of the NORTHERN STATE

PRISON, in his official and individual capacities, CORRECTIONS OFFICER ALLEN, in

his official and individual capacities, SGT. HAMLETT, in his official and individual

capacities and CORRECTIONS OFFICERS JOHN DOES 1-10, in their official and

individual capacities, (as yet unidentified persons or corrections officers acting in their

official and individual capacities involved in the oversight, management, monitoring,

supervision and care over GARREFFI and/or who had personal involvement in the incident

alleged in the complaint), jointly and severally, for compensatory and punitive damages,

interest, attorneys’ fees under 42 U.S.C. §1988 and costs of suit.

                                       SECOND COUNT
                            (42 U.S.C. §1983 for Failure to Intervene)

        123. Plaintiff repeats and realleges each and every paragraph contained in this

Complaint and incorporates same as if set forth fully herein at length.

        124. The actions of defendants ALLEN, SGT HAMLETT and JOHN DOES 1-10

were taken under color of state law.

        125. These defendants had a legal duty to protect GARREFFI from harm.

        126. These defendants failed to intervene, summon help or take other precautionary

measures to prevent and/or stop any other Defendant from causing harm to GARREFFI.

        127. These defendants had the opportunity to intervene while GARREFFI was being

beaten as they were all present during the beating and assault and participated in it.

        128. These defendants intentionally elected not to intervene.

        129. Defendants ALLEN, SGT HAMLETT and JOHN DOES 1-10 violated

GARREFFI’S rights under the Fourth, Eighth and Fourteenth Amendments of the United States

                                                 24
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 25 of 36 PageID: 25




Constitution.

        130. As a direct and proximate result of Defendants’ constitutional violations as

aforedescribed, GARREFFI sustained serious, severe and permanent injuries, both physical and

psychological, as well as other damages.

        131. By reason of the foregoing GARREFFI has been damaged.

        132. WHEREFORE, Plaintiff             NICHOLAS F. GARREFFI demands judgment

against defendants CORRECTIONS OFFICER ALLEN, in his official and individual

capacities, SGT. HAMLETT, in his official and individual capacities and CORRECTIONS

OFFICERS JOHN DOES 1-10, in their official and individual capacities,                  (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over GARREFFI

and/or who had personal involvement in the incident alleged in the complaint), jointly and

severally, for compensatory and punitive damages, interest, attorneys’ fees under 42 U.S.C.

§1988 and costs of suit.

                                            THIRD COUNT
                              (N.J.S.A. 10:6-2:New Jersey Civil Rights Act)

        133. Plaintiff repeats and realleges each and every paragraph contained in this

Complaint and incorporates same as if set forth fully herein at length.

        134. GARREFFI has a state substantive due process liberty interest under the New

Jersey State Constitution Article 1, §1 to be free from egregiously abusive physical conduct by

law enforcement officers.

        135. GARREFFI had a right under the New Jersey State Constitution Article 1, §1 to

be free from unreasonable seizures.

        136. GARREFFI had a right under the New Jersey State Constitution Article 1, §1 to

                                                 25
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 26 of 36 PageID: 26




be free of retaliation for requesting any benefits due to him, here recreation as an inmate, and to

be free to pursue legal claims by accessing the court without impediment.

        137. Defendants’ actions were taken under color of state law.

        138. Defendants, to the same extent and pursuant to the same facts as set forth in the

First Count herein and the Factual Allegations contained herein, individually and through their

agents, servants and employees, and by their deliberate indifference to the civil rights of

GARREFFI as previously detailed, deprived GARREFFI of his rights, privileges and

immunities secured under Article I, ¶1 of the New Jersey State Constitution and under N.J.S.A.

10:6-2, the New Jersey Civil Rights Act (the “NJCRA”).

       139.    Defendants acted pursuant to official or unofficial policy and/or custom to deprive

GARREFFI of his constitutional rights under Defendants’ actions were willful, deliberate and

malicious.

       140.    By reason of the foregoing, Defendants violated the civil rights of GARREFFI.

       141.    As a direct and proximate result of Defendants’ constitutional violations as

aforedescribed, GARREFFI sustained serious, severe and permanent injuries, both physical and

psychological, as well as other damages.

       142.    By reason of the foregoing GARREFFI has been damaged.

       143.    WHEREFORE, Plaintiff NICHOLAS F. GARREFFI demands judgment

against defendants MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY

STATE DEPARTMENT OF CORRECTIONS, in his official and individual capacities,

FORMER NORTHERN STATE PRISON WARDEN STEVEN JOHNSON, in his official

and individual capacities, “JOHN DOE” ADMINISTRATOR of the NORTHERN STATE

PRISON, in his official and individual capacities, CORRECTIONS OFFICER ALLEN, in



                                                26
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 27 of 36 PageID: 27




his official and individual capacities, SGT. HAMLETT, in his official and individual

capacities and CORRECTIONS OFFICERS JOHN DOES 1-10, in their official and

individual capacities, (as yet unidentified persons or corrections officers acting in their

official and individual capacities involved in the oversight, management, monitoring,

supervision and care over GARREFFI and/or who had personal involvement in the incident

alleged in the complaint), jointly and severally, for compensatory and punitive damages,

interest, attorneys’ fees under 42 U.S.C. §1988 and costs of suit.

                                        FOURTH COUNT
                                          (Negligence)

       144.    Plaintiff repeats and realleges each and every allegation contained in this

Complaint as if set forth fully herein at length.

       145.    At all relevant times herein Defendants were under a duty to act reasonably in the

performance of their duties as administrators, wardens, supervisors, and corrections officers in the

control, maintenance, operation, handling and management of the jail and correctional facilities

and in the provision of medical care and treatment, in properly supervising and monitoring

GARREFFI, in following and promulgating appropriate policies and procedures with respect to

excessive force and rendering of medical services, and to intervene to avoid and prevent physical

and psychological harm to prisoners from occurring, and in providing proper training to those

with the responsibility for the care and management of those under custodial or hospital care.

       146.    All Defendants were under a duty to take proper action to avoid abuse and the use

of excessive force.

       147.    In particular, the POLICYMAKER DEFENDANTS HICKS, JOHNSON, the

ADMINISTRATOR and JOHN DOES 1-10 had a duty of reasonable care in the hiring,

training, supervision and oversight of its corrections officers and to ensure that their subordinates

                                                    27
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 28 of 36 PageID: 28




did not harm inmates, including plaintiff GARREFFI as well as in their promulgation and

enforcement of policies designed to ensure inmate safety.

       148.    In particular, defendants OFFICER ALLEN, SGT HAMLETT and JOHN

DOES 1-10 had a duty of reasonable care in the handling and oversight of inmates, to ensure their

safety and that they remain free from harm and protected from harm, including plaintiff

GARREFFI.

       149.    All Defendants, having undertaken a duty to house and care for inmates, were

obligated to have performed their duties reasonably and so as to not cause any physical or

psychological harm to inmates, including GARREFFI.

       150.    The POLICYMAKER DEFENDANTS and JOHN DOES 1-10 were each

negligent and careless in their failure to properly hire, retain, train, discipline and supervise

correctional officers, staff, employees, agents, and servants with respect to the use of force,

retaliation, medical attention and conspiracy/cover up and in their failure to properly implement,

enact, enforce, follow and maintain proper protocol, policy, procedures, rules and guidelines; in

their failure to intervene to prevent the use of excessive force, retaliation, and interference with

provision of medical care to GARREFFI and other abuses as described in this complaint, in

their failure to prevent the harm, in their failure to manage and operate their facilities in a

reasonable manner so as to prevent the subject incident, and were negligent and careless in the

performance of their duties, to which no immunity applies.

       151.    Defendants OFFICER ALLEN, SGT. HAMLETT and JOHN DOES 1-10 were

each negligent and careless in failing to follow policies and procedures, in their use of force,

failure to provide medical attention and failure to give plaintiff his recreation and/or advise that it

was not being given, in failing to identify all officers involved in the subject events and were



                                                  28
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 29 of 36 PageID: 29




negligent and careless in the performance of their ministerial duties, to which no immunity

applies.

       152.    The actions of Defendants did not involve the exercise of professional judgment or

discretion.

       153.    The personal injuries and damages suffered by GARREFFI were caused solely as

a result of the negligence and carelessness of Defendants, individually and collectively.

       154.    As a direct and proximate result of Defendants’ negligence as aforedescribed,

GARREFFI sustained serious, severe and permanent injuries, both physical and psychological,

as well as other damages.

       155.    By reason of the foregoing GARREFFI has been damaged.

       156.    All conditions precedent to filing suit under Title 59 have been met, including

medical expense limits, objective permanent injury and the filing of notices of claims.


       157.    WHEREFORE, Plaintiff          NICHOLAS F. GARREFFI demands judgment

against defendants MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY

STATE DEPARTMENT OF CORRECTIONS, in his official and individual capacities,

FORMER NORTHERN STATE PRISON WARDEN STEVEN JOHNSON, in his official

and individual capacities, “JOHN DOE” ADMINISTRATOR of the NORTHERN STATE

PRISON, in his official and individual capacities, CORRECTIONS OFFICER ALLEN, in

his official and individual capacities, SGT. HAMLETT, in his official and individual

capacities and CORRECTIONS OFFICERS JOHN DOES 1-10, in their official and

individual capacities, (as yet unidentified persons or corrections officers acting in their

official and individual capacities involved in the oversight, management, monitoring,

supervision and care over GARREFFI and/or who had personal involvement in the incident


                                                29
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 30 of 36 PageID: 30




alleged in the complaint), jointly and severally, for compensatory and punitive damages,

interest, attorneys’ fees and costs of suit.

                                              FIFTH COUNT
                               (Intentional Infliction of Emotional Distress)

       158.     Plaintiff repeats and realleges each and every allegation contained in this

Complaint as if set forth fully herein at length.

       159.    Each individual defendant, whose individual actions are detailed in this complaint,

engaged in actions intended to inflict severe emotional trauma upon GARREFFI, and did so.

       160.    The emotional distress was severe and outrageous.

       161.    The emotional distress was of such character that no reasonable person could be

expected to endure it.

       162.    In particular, GARREFFI has required mental health services and his

psychological condition has been severely exacerbated by the emotional distress inflicted upon

him by way of the beating, retaliation, failure to provide medical attention and the continued

cover up and refusal to identify the persons involved in the events alleged in this Complaint, as

well as the results of the SID investigation.

       163.    By reason of the aforesaid intentional emotional distress, GARREFFI was caused

to suffer pain, suffering, humiliation, embarrassment and anguish, as well as aggravation of his

pre-existing psychiatric problems, all to his damage.

       164.    By reason of the foregoing GARREFFI has been damaged.

       165.    WHEREFORE, Plaintiff NICHOLAS F. GARREFFI demands judgment

 against defendants      MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW

 JERSEY STATE DEPARTMENT OF CORRECTIONS, in his official and individual

 capacities, FORMER NORTHERN STATE PRISON WARDEN STEVEN JOHNSON, in

                                                    30
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 31 of 36 PageID: 31




his official and individual capacities, “JOHN DOE” ADMINISTRATOR of the

NORTHERN STATE PRISON, in his official and individual capacities, CORRECTIONS

OFFICER ALLEN, in his official and individual capacities, SGT. HAMLETT, in his

official and individual capacities and CORRECTIONS OFFICERS JOHN DOES 1-10, in

their official and individual capacities, (as yet unidentified persons or corrections officers

acting in their official and individual capacities involved in the oversight, management,

monitoring, supervision and care over GARREFFI and/or who had personal involvement

in the incident alleged in the complaint), jointly and severally, for compensatory and punitive

damages, interest, attorneys’ fees and costs of suit.

                                                SIXTH COUNT
                                              (Assault and Battery)

        166. Plaintiff repeats and realleges each and every allegation in the Complaint as if set

forth fully herein at length.

       167.    As set forth in detail above, GARREFFI was subjected to the use of excessive

force, including force that resulted multiple rib fractures and a collapsed lung with a week of

hospitalization, post-traumatic stress disorder and emotional distress.

       168.    The beating that comprised the excessive force and caused the foregoing injuries

meets the definition of assault and battery under New Jersey common law and the criminal code.

       169.    As a direct and proximate result of the assault and battery, GARREFFI was

caused to be placed in fear of physical harm and was subjected to physical harm.

       170.    The aforedescribed damages and injuries were caused solely and wholly by the

intentional and willful assault and battery by OFFICER ALLEN, SGT. HAMLETT and JOHN

DOES 1-10.

       171.     As a direct and proximate result of defendants’ assault and battery as

                                                 31
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 32 of 36 PageID: 32




       aforedescribed, GARREFFI sustained serious, severe and permanent injuries, both

       physical and psychological, as well as other damages.

       172.    By reason of the foregoing GARREFFI has been damaged.


       173.    WHEREFORE, Plaintiff NICHOLAS F. GARREFFI demands judgment

against defendants CORRECTIONS OFFICER ALLEN, in his official and individual

capacities, SGT. HAMLETT, in his official and individual capacities and CORRECTIONS

OFFICERS JOHN DOES 1-10, in their official and individual capacities, (as yet

unidentified persons or corrections officers acting in their official and individual capacities

involved in the oversight, management, monitoring, supervision and care over GARREFFI

and/or who had personal involvement in the incident

alleged in the complaint), jointly and severally, for compensatory and punitive damages,

interest, attorneys’ fees and costs of suit.

                                         SEVENTH COUNT
                                       (common law conspiracy)


       174.    Plaintiff repeats and realleges each and every paragraph contained in this

Complaint and incorporates same as if set forth fully herein at length.

       175.    Defendants,     both    the     POLICYMAKER        DEFENDANTS          HICKS      and

JOHNSON, and the correction officer defendants OFFICER ALLEN and SGT HAMLETT,

each and every one of them, did conspire, act in concert together, and agree among themselves to

cause injury and damage to and commit unlawful acts against plaintiff by failing to disclose the

names and identities of those officers involved in the initial refusal to grant recreation privileges

and then to falsely write down that plaintiff had in fact received them; to those involved in the




                                                  32
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 33 of 36 PageID: 33




beating; to those involved in the failure to provide medical attention as well as refuse and fail to

release the SID Investigation into the subject incident and the results thereof.

       176.     Each of the above mentioned defendants understood the objectives of the

conspiracy scheme and accepted them, and agreed, implicitly or explicitly, to each do his part to

further them.

       177.     The purpose of the conspiracy was to deny or limit plaintiff’s ability to file a

complaint naming all proper parties thus denying him access to the courts and limit his ability to

present a full and complete excessive force claim against those who beat and assaulted him.

       178.     By reason of the foregoing, and as a direct and proximate result of the conspiracy

of, and the actions of the Defendants, Plaintiffs suffered damages, including severe emotional

distress, loss of reputation and loss of the ability to effectively pursue litigation and hold

defendants accountable.

       179.     By reason of the foregoing, Plaintiffs have been damaged.

       180.     WHEREFORE, Plaintiff NICHOLAS F. GARREFFI demands judgment

against defendants MARCUS O. HICKS, ESQ., COMMISSIONER OF THE NEW JERSEY

STATE DEPARTMENT OF CORRECTIONS, in his official and individual capacities,

FORMER NORTHERN STATE PRISON WARDEN STEVEN JOHNSON, in his official

and individual capacities, “JOHN DOE” ADMINISTRATOR of the NORTHERN STATE

PRISON, in his official and individual capacities, CORRECTIONS OFFICER ALLEN, in

his official and individual capacities, SGT. HAMLETT, in his official and individual

capacities and CORRECTIONS OFFICERS JOHN DOES 1-10, in their official and

individual capacities, (as yet unidentified persons or corrections officers acting in their




                                                 33
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 34 of 36 PageID: 34




official and individual capacities involved in the oversight, management, monitoring,

supervision and care over GARREFFI and/or who had personal involvement in the incident

alleged in the complaint), jointly and severally, for compensatory and punitive damages,

interest, attorneys’ fees and costs of suit.




                                               SHELLEY L. STANGLER, P.C.
                                               Attorneys for Plaintiff


Dated: November 17, 2020                       By:_________________________________
                                                 SHELLEY L. STANGLER, ESQ.

                             DEMAND FOR A “LITIGATION HOLD”
       Plaintiff, NICHOLAS F. GARREFFI, demands that each and every Defendant protect
   and preserve any and all documents and electronic files, including emails and text messages,
   that refer or relate to NICHOLAS F. GARREFFI; any and all training materials created or
   used by NSP between 2013 and the present; the correction manual in effect during the times
   set forth in this Complaint; all files that refer or relate to Defendants’ investigation into any
   incidents or changes pertaining to NICHOLAS F. GARREFFI; all internal affairs and/or
   investigation files that refer or relate to any incidents involving       Plaintiff or any The
   Defendants; and any and all other matters at issue in this litigation. If there is any policy or
   procedure to automatically destroy documents or electronic files, including emails, after a
   specified time period to immediately suspend said policy and procedure until the conclusion
   of this case.



                                               SHELLEY L. STANGLER, P.C.
                                               Attorneys for Plaintiff


Dated: November 17, 2020                       By:_________________________________
                                                 SHELLEY L. STANGLER, ESQ.



                                                 34
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 35 of 36 PageID: 35




                  DEMAND TO IDENTIFY ALL “JOHN DOE” DEFENDANTS


        Plaintiff, NICHOLAS F. GARREFFI demands that, within 15 days of service of this
    complaint that Defendants provide the full name and address of (i) all “John Doe” officers
    involved in any of the event(s) or incident(s) and wrongdoing alleged in the complaint,
    including the administrator in charge of the Northern State Prison during the subject period,
    so that service can be effectuated within the 90 days Rule 4m period and in accordance with
    R.15(c).

                                        SHELLEY L. STANGLER, P.C.
                                        Attorneys for Plaintiff


Dated: November 17, 2020                By:_________________________________
                                          SHELLEY L. STANGLER, ESQ.



                                   DEMAND FOR JURY TRIAL


        Plaintiff demands a trial by jury of all issues so triable.


                                                SHELLEY L. STANGLER, P.C.
                                                Attorneys for Plaintiff


Dated: November 17, 2020                        By:_________________________________
                                                  SHELLEY L. STANGLER, ESQ.

                             DESIGNATION OF TRIAL COUNSEL


    SHELLEY L. STANGLER, ESQ. is hereby designated as trial counsel on behalf of the

plaintiff in the within matter.

                                                SHELLEY L. STANGLER, P.C.
                                                Attorneys for Plaintiff


Dated: November 17, 2020                        By:_________________________________
                                                  SHELLEY L. STANGLER, ESQ.
                                                   35
Case 2:20-cv-16396-MCA-MAH Document 1 Filed 11/17/20 Page 36 of 36 PageID: 36




                                       CERTIFICATION

       1.    The firm of SHELLEY L. STANGLER, P.C. has been retained to represent Plaintiff,

NICHOLAS F. GARREFFI in connection with the within matter. I am an attorney assigned to

the case.

       2.      The matter in controversy is not the subject of any other action pending in any

court or of a pending arbitration proceeding, and no other action or arbitration proceeding is

contemplated by plaintiff.

       3.   Other than “John Does,” there are no other parties who should be joined in this action.

       4.   I certify that the foregoing statements made by me are true. I am aware that if any of

the foregoing statements made by me are willfully false, I am subject to punishment.


                                             SHELLEY L. STANGLER, P.C.
                                             Attorneys for Plaintiff


Dated: November 17, 2020                     By:_________________________________
                                               SHELLEY L. STANGLER, ESQ.




                                                36
